Title: To George Washington from Timothy Pickering, 30 January 1796
From: 
To: 


            
              Department of State Jany 30. 1796.
            
            The Secretary of State respectfully lays before the President of the United States three letters from Mr Campbell, District Attorney of Virginia, two of which relate to the complaint of the French Consul at Norfolk, concerning the purchase of horses for the British; in which the President will observe a concurrence of legal opinions (with the exception of Mr Randolph’s) in the justness of the principles stated in the late answer to Mr Adet on this subject.
            The Secretary also lays before the President the letter from Governor Brooke on the same subject with the Secretary’s answer, which he had the honour verbally to state to the President last Friday morning.
            
              Timothy Pickering
            
          